ROSS, J.
(After Stating the Pacts as Above.) — 1. The appellants were charged with stealing five head of horses. The evidence relied upon by the prosecution for conviction was both direct and circumstantial, and both the prosecution and defense introduced a great deal of impeaching evidence. Just why it was thought necessary by the court to limit the application of the rule “Falsus in uno, falsus 'in omnibus,” to the impeaching testimony it is difficult to determine. Certainly the basis for such an instruction does not exist in this, record, as there was a sharp and irreconcilable conflict in the direct evidence of the witnesses, as well as in the impeaching evidence. We see no reason why the application of this principle of law should have been restricted to one fragment of the testimony instead of the whole testimony.
The first instruction is subject to further criticism, in that it omits the element of knowledge or willfulness. “An instruction to disregard false testimony must be conditioned on the witness willfully or knowingly swearing falsely, and the omission of the qualifying words ‘willfully and corruptly’ is error.” Blashfield’s Instructions to Juries, § 383. The jury ought not to be advised that they may disregard the testimony of a witness who has testified falsely to one fact or in *509respect to one fact, for the reason that the rest of his testimony may be true and fully supported by credible corroboration. The instruction calls the attention of the jury to their right to disregard the impeaching testimony when it appears to be false, and at the same time enjoins on them the duty of weighing the impeached or attacked evidence. The same rule should be applied to both; neither should be given prominence over the other.
2. The appellants say that the second instruction is erroneous — “because the evidence in the case was conflicting, and the court in said instruction singled out the witness Becker for the prosecution in the instruction, and made the acquittal ■of the defendants depend upon whether or not the jury believed him.”
The vice in the first instruction is greatly intensified by the language of this instruction, for, in addition to directing the jury’s attention to particular facts and phases of the testimony, this instruction singles out the most important witness for the prosecution, and practically tells the jury that If they believe his testimony, they should convict the appellants. Becker had testified that he lived at the home of ■appellant Babb; that he had seen the stolen horses in Babb’s field; that he had assisted the appellant Phillips at night in taking the horses out of the field and removing them some twelve or fifteen miles therefrom in order to avoid detection. Both of the appellants deny this, and several witnesses for the defense testify that at the time mentioned the horses were not in appellants’ possession or field. The importance of Becker’s testimony is apparent — should the jury believe it, there were circumstances in the case that made the appellants’ guilt inevitable.
The instruction, after directing the jury’s attention to the possible bias and prejudice or special interests of the witnesses whose testimony conflicted with Becker’s, advised them that if they believed Becker beyond a reasonable doubt, they ■“ should give his testimony the same weight and credence as any other witness.” Of course the “weight and credence” given to any witness believed “beyond a reasonable doubt” Is absolute verity. In effect, therefore, the jury were told that if they believed Becker, they should convict the appellants. It is hard to imagine an instruction more damaging *510or prejudicial than this one. In 12 Cye. 649, the rule is stated as follows:
“The court should be careful in charging the jury and stating the evidence not to give undue prominence to any phase or facts which the evidence tends to establish, but to leave the jury to determine its weight and importance. It is therefore proper to refuse, and generally error to give, an instruction which singles out or emphasizes particular parts of the evidence or gives undue prominence to isolated facts, or which directs the attention of the jury to a particular fact among a great number of facts. An instruction which singles out certain witnesses and makes an acquittal depend upon whether or not the jury believe them is error where the evidence is conflicting. So the court cannot select a particular witness, or class of witnesses, and instruct that if the jury believe he, or they willfully testified falsely as to any material fact, they may reject or distrust all their evidence.”
The instruction gave undue prominence to “an isolated fact,” the testimony tending to impeach Becker and to “a particular fact among a great number of facts.” It singled out a certain witness and made the acquittal of appellants depend upon his testimony; the evidence being conflicting. In Schutz v. State, 125 Wis. 452, 104 N. W. 90, the court said:
“It is not proper for the court to select one witness from several and apply to him or his testimony exclusively rules of consideration equally applicable to others. ’’ 38 Cyc. 1680; Loose v. State, 120 Wis. 115, 97 N. W. 526; Wastl v. Montana Union Ry. Co., 17 Mont. 213, 42 Pac. 772.
3. In the third instruction the court clearly comments upon the weight of the testimony, wherein he tells the jury that the positive evidence of one credible witness is entitled to more weight than the testimony of several witnesses who testify negatively or to collateral circumstances. In those jurisdictions wherein the judge is not prohibited by statute or organic law from instructing the jury with respect to matters of fact, nor from commenting on matters of fact, instructions with reference to the relative weight of positive and negative testimony, when properly qualified or limited to the facts of the case, are allowed, but, even in those jurisdictions, if the witnesses who testify positively and those who testify negatively have equal opportunities of seeing and hearing, the rule that posi*511tive evidence is the better must be so modified and explained as that the jury, if they so choose, may resolve the controversy in favor of the negative testimony. It is said in one case: .
“Evidence of a negative nature may, under particular circumstances, not only be equal, but superior to positive evidence. This must always depend upon the question whether the negative testimony can be attributed to inattention, error, or defect of memory, and whether the witnesses had equal means and opportunities for ascertaining the facts to which they testify and exercise the same. ... It has been often held that it is not true, as a matter of law, that negative evidence may not be sufficient to overbalance positive testimony (citing authorities). In such cases, the jury or judge have to weigh, consider, and decide for themselves somewhat regardless of general rules.” State v. Chevallier, 36 La. Ann. 81.
Blashfield’s Instructions to Juries, section 337, says:
“In the jurisdictions where the statutory or organic provisions exist, prohibiting the trial court from expressing any opinion as to the weight of evidence, such an instruction is erroneous.”
Our Constitution (section 12, article 6) provides:
“Judges shall not charge juries with respect to matters of fact nor comment thereon, but shall declare the law.”
To tell the jury that positive evidence is stronger than negative evidence, or that the evidence of one witness may outweigh the evidence of several witnesses, is clearly a charge upon matters of fact and a comment thereon. It is a usurpation of the powers and duties of the jury. The court’s duties are limited to a declaration of the law. When evidence has been admitted as competent and material in a case, it is the exclusive function of the jury to pass upon its weight and credibility. Erickson v. State, 14 Ariz. 253, 127 Pac. 754; Lujan v. State, 16 Ariz. 123, 141 Pac. 706; Blashfield’s Instructions to Juries, § 116; 12 Cyc. 599-632; Haun v. Rio Grande W. Ry. Co., 22 Utah, 346, 62 Pac. 908; Russell v. Oregon R. & Nav. Co., 54 Or. 128, 102 Pac. 619.
4. Under the order of the court the jury was placed in charge of a sworn officer, whose duty it was “to keep the jurors together until the next meeting of the court, to suffer no *512person to speak to them or communicate with them, nor to •do so himself, on any subject connected with the trial.” Section 1063, Penal Code 1913.
It is further provided that: “The jury shall also, at each adjournment of the court, whether permitted to separate or kept in charge of officers, be admonished by the court that it is their duty not to converse among themselves, or With anyone else, on any subject connected with the trial, or to. form or express any opinion thereon until the cause is finally .submitted to them. ’ ’ Section 1064, Id.
Thus it will be seen that the law has provided by very strict rules that the jury shall not, after being sworn, receive any evidence outside of the court in the due course of the trial or be subject to any extrajudicial influences or suggestions whatever during the pendency of the case. Notwithstanding these precautions of the law, the jury was permitted to obtain on the last day of the trial, that had lasted s&x, days, a copy of a newspaper, stating that one of the appellants had been guilty of a felony, to wit, embezzlement, and that he was saved from the penitentiary only because he made good on the cash taken. One of the jurors, it is shown, read the article aloud to all the other jurors. It was new matter, foreign to the issue on trial, and could not, by any rule of evidence, have been introduced before the jury. The natural and inevitable result, it would seem, of permitting such a charge to come before the jury without any opportunity to explain it away, even if it had been competent evidence, would be to influence and prejudice the jury against the appellants. They might well have reasoned that if the appellant, Phillips, was a common criminal, the probabilities were that he was guilty of the crime for which he was on trial.
While it is not a commendable practice to permit juries to read from newspapers detailed statements of the evidence when correctly reported, it is not apparent that any prejudice would be created in the minds of the jury against the defendant; therefore courts have uniformly refused to grant new trials by reason thereof. But where a newspaper report has departed from a fair and honest statement of the evidence and has interpolated facts derogatory to the defendant and likely to excite passion and prejudice on the part of the jury *513against the defendant, the courts, as a general rule, have not hesitated to grant new trials. As was said in Capps v. State, 109 Ark. 193, Ann. Cas. 1915C, 957, 46 L. R. A. (N. S.) 741, 159 S. W. 193; quoting from Styles v. State, 129 Ga. 425, 12 Ann. Cas. 176, 59 S. E. 249.
“When a juror enters upon the trial of a criminal case, the law contemplates his withdrawal from the public, and makes no provision for addresses to him from outside sources, for his entertainment or otherwise, which are calculated, directly or indirectly, to excite any passions or emotions with respect to the matter upon which he is to sit in judgment. Perfect impartiality in the juror is the object of the law. Anything not legitimately arising out of the trial of the case, which tends to destroy the impartiality of the juror, should be discountenanced.”
See, also, United States v. Ogden (D. C.), 105 Fed. 371; State v. Tilden, 27 Idaho, 262, 147 Pac. 1056; People v. Stokes, 103 Cal. 193, 42 Am. St. Rep. 102, 37 Pac. 207; People v. Leary, 105 Cal. 486, 39 Pac. 24; People v. Chin Non, 146 Cal. 561, 80 Pac. 681.
It is claimed by the respondent that the jury in this case could not have honestly or intelligently returned any other verdict than the one they did, and therefore this court should affirm the judgment. It is difficult for this court to say what the verdict of the jury might have been if they had been correctly instructed as to the law, or if they had not read the newspaper article complained of. The evidence consists of 800 pages of typewritten matter; we have read it sufficiently to discover that there is great conflict of testimony. We do not feel like assuming the functions of the jury and determining the weight of the testimony, especially in view of the palpable misdirection of the jury as to the law and the possible and indeed probable, prejudice and bias created in the minds of the jury against the appellants by reason of the very damaging statement contained in the newspaper.
Judgment of the lower court is reversed and cause remanded, with the directions that appellants be granted a new trial.
FRANKLIN, C. J., concurs.